Name: 76/627/EEC: Commission Decision of 25 June 1976 concerning application for reimbursement in respect of aid granted by Member States pursuant to Directive 75/268/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: financial institutions and credit; NA;  agricultural policy;  economic policy;  agricultural structures and production
 Date Published: 1976-08-14

 Avis juridique important|31976D062776/627/EEC: Commission Decision of 25 June 1976 concerning application for reimbursement in respect of aid granted by Member States pursuant to Directive 75/268/EEC Official Journal L 222 , 14/08/1976 P. 0037 - 0052 Greek special edition: Chapter 03 Volume 16 P. 0070 Spanish special edition: Chapter 03 Volume 11 P. 0003 Portuguese special edition Chapter 03 Volume 11 P. 0003 COMMISSION DECISION of 25 June 1976 concerning application for reimbursement in respect of aid granted by Member States pursuant to Directive 75/268/EEC (76/627/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming in certain less-favoured areas (1), and in particular Article 13 thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), and in particular Article 21 (4) thereof, Whereas applications forwarded to the Guidance Section of the European Agricultural Guidance and Guarantee Fund for reimbursement in respect of aid for the improvement of agriculture on mountains, hill and certain less-favoured areas granted by Member States should include certain particulars which, to facilitate verification that applications comply with the Directive and the taking of decisions thereof, should be submitted by all Member States in a standard form; Whereas, in order to enable an effective check to be kept on applications for reimbursement, Member States should hold the supporting documents on the basis of which the aids were calculated at the disposal of the Commission for a period of three years; Whereas in order to enable the Commission to exercise its power to make payments on account to Member States, the amount and dates for payment on account by the Commission should be specified; Whereas, since expenditure under Title III of Directive 75/268/EEC relates to Directive 72/159/EEC the reimbursement of such expenditure should be made under the provisions laid down for this purpose in Commission Decision 74/581/EEC of 16 October 1974 concerning applications for reimbursement of aid granted by Member States pursuant to Directives 72/159/EEC, 72/160/EEC and 72/161/EEC (3); Whereas, in order to differentiate between less-favoured and normal areas benefiting under Council Directive 72/159/EEC, the standard form as presented in Commission Decision 74/581/EEC should be modified; Whereas the measures provided for in this Decision are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS DECISION: Article 1 Applications for reimbursement of expenditure, incurred in a calendar year, prepared by Member States in accordance with Article 13 of Directive 75/268/EEC and Article 21 (1) of Directive 72/159/EEC shall be submitted in the form provided by the present decision before 1 July of the following year. (1)OJ No L 128, 19.5.1975, p. 1. (2)OJ No L 96, 23.4.1972, p. 1. (3)OJ No L 320, 29.11.1974, p. 1. Article 2 Applications for reimbursement of expenditure under Titles II and IV (Article 11) of Directive 75/268/EEC shall be submitted in the forms set out in the Annexes to this Decision. Applications for reimbursement concerning Title III of Directive 75/268/EEC shall be submitted along with applications for reimbursement of expenditure on Directive 72/159/EEC under the provisions laid down in Commission Decision 74/581/EEC of 16 October 1974. Article 3 Annexes 1 and 4 of Commission Decision 74/581/EEC of 16 October 1974 shall be modified in the manner given at Annex II to this Decision. Article 4 The Member State should hold the supporting papers (originals or certified copies), which provide the basis for calculating the aid under Directive 75/268/EEC and complete case files for the beneficiaries, at the disposition of the Commission for a period of three years from the date of the last reimbursement. Article 5 1. The Commission, acting on the basis of particulars contained in the application for reimbursement, shall before 1 November make a payment on account of 75 % of the amount requested in respect of Titles II and IV (Article 11) expenses, if the application is complete and submitted in due form and in good time. 2. The balance of the amount to be reimbursed shall be paid by the Commission to the Member State not later than 31 March of the following year, provided the application is in order in all aspects. Article 6 This Decision is addressed to the Member States. Done at Brussels, 25 June 1976. For the Commission P.J. LARDINOIS Member of the Commission ANNEX I Applications for reimbursement of expenditure relating to Titles II and IV (Article 11) of Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas >PIC FILE= "T0008977"> >PIC FILE= "T9000925"> >PIC FILE= "T9000926"> >PIC FILE= "T9000927"> ANNEX I 1 Particulars of compensatory allowance, as provided under Title II of the Directive Aid paid out by Member State during the calendar year ... The particulars required in this Annex are to be supplied in respect of: - each province in Belgium and the Netherlands, - each Land in Germany, - each department in France, - each divisional county and area office in the United Kingdom, - each county in Ireland, - each amt in Denmark, - each region in Italy. >PIC FILE= "T0008982"> >PIC FILE= "T9000928"> ANNEX I 2 Particulars of aid as provided under Title IV (Article 11) of the Directive Aid paid out by Member State during the calendar year ... The particulars required in this Annex are to be supplied in respect of: - each province in Belgium and the Netherlands, - each Land in Germany, - each department in France, - each divisional county and area office in the United Kingdom, - each county in Ireland, - each amt in Denmark, - each region in Italy. >PIC FILE= "T0008983"> >PIC FILE= "T9000932"> >PIC FILE= "T9000933"> >PIC FILE= "T9000934"> ANNEX II Modifications of Commission Decision 74/581/EEC of 16 October 1974 The tables found in Annexes IA, IB, IC, ID and IE and in Annex 4 to Commission Decision 74/581/EEC of 16 October 1974 should be modified so that in each case the body of the table is subdivided horizontally in two sections, these being: (a) normal areas, (b) less-favoured farming areas, and subtotals should be given for each section. The footnote in each case should be as follows : "Enclose a list of code numbers of schemes arranged by administrative unit separating those of normal areas from those from less-favoured farming areas ; in following years notice of numbers of new schemes is sufficient". The "Individual Information Sheet in Respect of Aid for Implementation of a Development Plan" (Official Journal of the European Communities No L 320 of 29 November 1974, page 16) should have the following added: - to point 2, "Less favoured farming area Yes/No(1) If "Yes" which type of zone : - zone defined in Article 3 (3) (1) - zone defined in Article 3 (4) (1) - zone defined in Article 3 (5) (1) of Directive 75/268/EEC" - to point 4, "- detail any investment relating to a tourist and/or craft industry from investments under Directive 72/159/EEC" - footnote to be inserted: "(1) Delete the inapplicable" - to point 7 (page 18), "- earned income from non-agricultural activity ... - amount of compensatory allowance, if received ... " - to point 9 (page 19), "- if the premium has been increased due to the provisions of Article 9 (2) of Directive 75/268/EEC, give details of the increase, and give the stocking rate in livestock units per hectare of forage area ..." The declaration to accompany reimbursement application under Annex 1 of Commission Decision 74/581/EEC (OJ No L 320, 29.11.1974, page 20) should be as follows: IT IS HEREBY DECLARED (a) that the recipients practise farming as their main occupation in accordance with the conditions laid down in Article 3 (1) of Directive 72/159/EEC; (b) that the recipients possess adequate occupational skill and competence as defined in accordance with Article 3 (2) of Directive 72/159/EEC; (c) that the recipients have undertaken that from the start of the development plan they will keep accounts in accordance with Article 11 of Directive 72/159/EEC; (d) that the recipient's earned income satisfies the conditions of Article 2 (2) of Directive 72/159/EEC; (e) that the development plans aided show that, upon their conclusion, the farms undergoing modernization will be capable of attaining as a minimum, for either one or two man-work units, a level of earned income comparable to that received for non-agricultural work in the region in question, or comparable to that of reference farms which, at the time when the application is made, have an earned income equivalent to a comparable income as defined in Article 4 (2) of Directive 72/159/EEC ; however, in areas defined in Article 3 (3) of Directive 75/268/EEC this earned income derived from the farm business will be at least equal to 70 % of a comparable income as defined in Article 4 (2) of Directive 72/159/EEC); (f) that, in the case of any development plan which makes provision for income to be earned from non-agricultural activities, on completion of the plan the amount of such income will not exceed 20 % of the total earned income, and that in such case the earned income derived from the farm business will be at least equal to the comparable earned income for one man-work unit ; however, in areas defined in Directive 75/268/EEC the income from non-agricultural activities does not exceed 50 % of the total earned income ; and the earned income from the farm business will be at least 70 % of the comparable earned income for one man-work unit for those areas defined in Article 3 (3) of the above Directive; (g) that, upon conclusion of the development plans, the comparable earned income will be attainable by means of an annual working period not exceeding 2 300 hours; (h) that, subject to any exceptions authorized for certain regions under the procedure laid down in Article 18 of Directive 72/159/EEC, the objectives of the development plans are to be achieved over periods not exceeding six years; (i) that the development plans submitted for the approval of the authorities responsible for examining applications contain all the necessary particulars for assessing whether the farms concerned satisfy the conditions laid down in Articles 2 and 4 of Directive 72/159/EEC, and that development plans concerning the areas defined in Directive 75/268/EEC satisfy the conditions as modified by Article 10 of the latter Directive; (j) that the development plans were examined and approved by the competent authorities appointed by the Member State; (k) that the aid granted in connection with the development plans have not included aid for the purchase of land or for the purchase of pigs, poultry, or calves intended for slaughter; (l) that only the initial purchase provided for by the development plan has been taken into account with regard to aid granted for the purchase of livestock; (m) that, where the development plans provide for the purchase of cattle or sheep, the granting of the aid provided for in Article 8 (1) (b) and (c) of Directive 72/159/EEC was subject to the condition that the proportion of sales from the cattle and sheep enterprises on completion of the development plan will be greater than 60 % of the total sales of the business; (n) that, where the development plans provide for an investment in pig farming, the granting under Article 8 (1) (b) and (c) of Directive 72/159/EEC of the aid to investment was subject to the condition that the investment be not less than 10 000 (1) units of account, or more than 40 000 (1) units of account and that the farm or, in the case of joint production by more than one farm, any one or more of the farms, will be capable on conclusion of the plan of producing at least 35 % of the feedingstuffs consumed by the pigs; (o) that, in the case of development plans for farms situated in the areas defined in Directive 75/268/EEC which are suitable for the development of a tourist or craft industry and where provision is made for an investment on these farms in a tourist or craft industry, the granting under Article 8 (1) (b) and (c) of Directive 72/159/EEC of aid was applied to an amount of investments not exceeding 10 000 (1) units of account per farm; (p) that the eligible expenditure in respect of which application for reimbursement is made relates to aid granted in pursuance of decisions taken after the date on which Directive 72/159/EEC took effect ; for development plans benefiting from the eased conditions defined in Directive 75/268/EEC, however, the eligible expenditure shall relate to aid granted during 1975 and thereafter. >PIC FILE= "T9000938"> The declaration to accompany reimbursement application under Annex 4 of Commission Decision 74/581/EEC (OJ No L 320, 29.11.1974, page 31) should have point (b) deleted and have the following two points added: (b) that, on those farms which benefited from an increased premium under Article 9 (2) of Directive 75/268/EEC, the farms are located in an area as defined in Article 3 of the Directive and that the stocking rate on these farms was more than 0.5 livestock units per hectare of forage area, (c) that the eligible expenditure in respect of which application for reimbursement is made relates to aid granted in pursuance of decisions taken after the date on which Directive 72/159/EEC took effect and in these cases where the premium has been increased under Article 9 (2) of Directive 75/268/EEC it relates to aid granted in pursuance of decisions taken after the date on which Directive 75/268/EEC took effect. (1)As last amended by Regulation (EEC) No 571/76.